Citation Nr: 0837715	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  02-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which, in pertinent part, denied 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment.

The veteran's appeal was previously before the Board in 
January 2004 when the case was remanded for further action by 
the originating agency, and in June 2006 when it was denied.  
The Board vacated its June 2006 denial of the veteran's claim 
and remanded the case for additional development in August 
2006.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran's service-connected disabilities have not 
resulted in the permanent loss or loss of use of one or both 
feet or one or both hands, permanent impairment of vision of 
both eyes, or ankylosis of one or both knees or hips due to 
service connected disabilities.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.808, 4.63 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2004, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for financial 
assistance in the purchase of an automobile.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by an August 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
April 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  When the 
veteran's appeal was remanded in August 2006, the Board 
ordered that the veteran should be contacted and asked to 
provide a medical release to allow for the procurement of any 
additional treatment records.  

In an August 2006 letter, provided the veteran with a blank 
medical release form and asked that he complete and return 
it.  While the veteran appears to have signed and returned 
the form, he did not provide a name or address for the 
medical facility where records were presumably located, nor 
did he provide the dates during which he received treatment.  
The veteran was notified that his release form was incomplete 
in the April 2008 supplemental statement of the case (SSOC), 
but no response was received.  Therefore, VA was unable to 
procure any additional medical records identified by the 
veteran.  

Additionally, the veteran was provided a proper VA 
examination in October 2004 in response to his claim.

VA has made reasonable efforts to help the veteran obtain 
evidence necessary to substantiate his claim and has 
therefore complied with the duty to assist requirements of 
the VCAA.

Legal Criteria

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to service-connected 
disability, has: (1) the loss or permanent loss of use of one 
or both feet; (2) the loss or permanent loss of use of both 
hands; or (3) permanent impairment of vision in both eyes, 
resulting in central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of the visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  For 
entitlement to assistance in the purchase of adaptive 
equipment only, a claimant is qualified if ankylosis of one 
or both knees or one or both hips results from a service- 
connected disease or injury.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808 (2007), 17.156 (2008).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well- 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more, will constitute loss of 
use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2007).

Analysis

The veteran is currently service-connected for chronic low 
back strain, rated as 40 percent disabling, residuals of 
right quadriceps atrophy, rated as 30 percent disabling, 
residuals of a right knee injury with loss of full extension, 
rated as 30 percent disabling, and a tender scar of the right 
knee, rated as 10 percent disabling.  He receives a combined 
disability rating of 70 percent for his service-connected 
disabilities and was awarded a total disability rating due to 
unemployability, effective May 6, 1996.

The veteran contends that his service-connected low back and 
right knee disabilities result in ankylosis of the knee and 
permanent loss of use of the foot.  

In support of his claim, the veteran submitted an October 
2004 letter from his chiropractor stating that he had a 
chronic and permanent back condition that periodically 
incapacitated him.  The chiropractor also stated that when 
the veteran was bothered by his back condition, he was forced 
to use assistive devices such as a cane and wheelchair.  He 
was limited in his abilities to perform the usual tasks of 
daily living, and the chiropractor recommended any assistance 
that would allow the veteran to function more independently.   

The record also contains numerous records of treatment for 
the veteran's right knee and low back disabilities at VA 
medical facilities.  In April 2002, he was noted to have an 
old right knee injury with flexion to 95 degrees.  He was 
seen in the emergency room in July 2002, after a fall caused 
by his knee buckling.  At that time, range of motion of his 
knee was from -22 degrees to 74 degrees.  X-rays showed no 
significant degenerative joint disease.  

In November 2002, the veteran underwent a functional capacity 
evaluation for his right knee and low back disabilities at 
the VA Medical Center (VAMC).  He showed difficulty in sit-
to-stand transfers secondary to pain and had decreased 
weight-bearing on his right lower extremity while standing.  
The lower extremities were within functional limits except 
for the right knee which lacked 10 degrees of full extension.  
The veteran had difficulty performing the functional 
requirements basic for any job and was found to be unable to 
tolerate any prolonged activity such as walking and climbing 
stairs.  

His functional status was also measured at the VAMC in May 
2004.  He had complete independence in grooming, toileting, 
and dressing his upper body, and modified independence 
(needed the assistance of devices) when dressing his lower 
body and transferring locations.  

The veteran was provided a VA examination in October 2004.  
He reported having surgery three times on his right knee.  
His current complaints were of right knee and bone pain with 
weakness, stiffness, and episodes of giving way.  Flare-ups 
occurred on average five days a week and resulted in the 
veteran being house-bound, but still able to function to some 
degree with his cane.  He was able to perform some activities 
of daily living by himself but sometimes needed the help of 
his daughter.  He could walk unassisted for three to four 
minutes; otherwise he needed his cane, wheelchair, or 
scooter.  He drove his car approximately two days a week, 
mostly for short distances.  

Physical examination showed significant atrophy of the right 
knee joint with marked tenderness over the medial aspect of 
the knee.  Active extension lacked 35 degrees and active 
flexion was to 95 degrees with pain beginning at 90 degrees.  
Passive range of motion showed extension limited to 30 
degrees and flexion to 105 degrees with pain beginning at 90 
degrees.  Following repetitive use, there was no additional 
loss of motion, but some weakness was noted.  

The diagnoses were residuals of right knee surgery with 
resulting traumatic arthritis and postsurgical changes.  
After review of the claims folders, the examiner found that 
there was no significant shortening of the extremities, and 
no ankylosis of the right knee.  Although the veteran had 
significant problems with balance, propulsion, and 
ambulation, the examiner concluded that he would not be 
equally served by amputation or prosthesis.  

In January 2005, the veteran was provided a VA chiropractic 
consultation, and was found to have full strength in his 
lower extremities.  The right knee was tender and had flexion 
to 90 degrees with pain beginning at the endpoint.  Sensory 
evaluation of his lower extremities was normal.  

The veteran was examined in February 2006 after a fall the 
month before.  He was noted to have decreased ambulation 
after his fall, and flexion of his right knee was measured 
from 0 to 90 degrees.  The veteran reported radicular 
symptoms from his lumbar spine into his left lower extremity, 
but sensory examination of the lower extremities was normal.  
His functional ability to ambulate, sit, and stand were 
diminished.  In March 2006, motor testing of the lower 
extremities was normal and the veteran was noted to be able 
to perform his activities of daily living.  

The evidence shows that the veteran's right knee and low back 
disabilities are manifested by limitation of motion, 
necessitating the use of a cane, wheelchair, or scooter to 
ambulate, and have allowed the veteran to remain independent 
in most of his activities of daily living.  

The only medical opinion of record is to the effect that the 
veteran's disability does not meet VA's definition of loss of 
use of a foot, in that he would not be equally well served by 
amputation at the site of election with prosthesis in place.  
Absent competent opinion to the contrary, the weight of the 
evidence is against a finding that the veteran has loss of 
use of a foot.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  The treatment and 
examination records have consistently shown that the veteran 
has retained some useful motion of his right leg, even with 
consideration of all pertinent functional factors.  These 
clinical findings outweigh the veteran's contention that he 
has ankylosis.

Finally, the veteran has argued that he experiences 
neurological symptoms from his low back disability that have 
resulted in the permanent loss of use of his feet.  While the 
veteran was found to have some radicular symptoms from his 
low back disability in February 2006, sensory and motor 
examinations of the lower extremities have been consistently 
normal.  The evidence does not establish that the veteran has 
complete paralysis of the external popliteal nerve with foot 
drop that has resulted in the loss of use of the foot

The veteran does not have service connected disabilities that 
affect the hands or eyes.  Hence the claim cannot be granted 
on the basis of impaired vision of loss of use of the hands.

The Board has considered the statements of the veteran that 
his service-connected disabilities have resulted in ankylosis 
of the right knee and loss of the use of his feet.  While the 
veteran is competent to report his symptoms of pain and 
weakness,  as a lay person, he is not competent to offer 
opinions on medical diagnoses or causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).

In sum, the veteran's service-connected disabilities have not 
caused the loss of the use of his feet.  In addition, there 
is no evidence of ankylosis of the right knee, hips, or the 
loss of use of his hands.  There is also no evidence that the 
veteran has permanent impairment of vision of both eyes due 
to a service-connected disability.  Thus, entitlement to 
automobile and adaptive equipment is not established.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


